Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12, 14, 15, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (2015/0215497).
 	Regarding claim 1, Zhang discloses a method implemented on a device having a plurality of data acquisition ports (112, 114), a plurality of output ports (161-169), and at least one processor (130) having a master acquisition control controlling the acquisition ports and a master display control controlling the output ports for synchronous video display on at least one display, the method comprising: 
receiving a channel of video signal from each data acquisition port of the plurality of data acquisition ports during a time interval, each channel of video signal comprising a plurality of video frames captured during the time interval (par. 39); 
assigning a count value for each video frame of the channel of video signal as synchronization information for each video frame of the channel of video signal to form a pool of video frames each corresponding to a count value (par. 40 and 56); 
selecting video frames with the same count value from the pool of video frames as synchronized video frames (par. 49-54, 57); and 
transmitting, through the plurality of output ports, the synchronized video frames for synchronous display on the at least one display (par. 46, 53, 54, and 57).
	Regarding claim 2, Zhang discloses the time interval is between 200 milliseconds to 2 seconds (note par. 52).
	Regarding claim 3, Zhang discloses wherein assigning the count Page 3 of 10value for each video frame of the channel of video signal comprising: consecutively assigning a count number to each Vsync signal of each video frame consecutively occurring in each channel in increment of 1, and storing the count number in each video frame as the count value for each video frame (par. 49).  It should be noted that the consecutive frame identifiers 1-5 are counted inherently based the Vsync signal.  
	Regarding claim 4, Zhang inherently discloses wherein the count value for each video frame of a channel is stored in a shared memory or a preset mapping address (par. 49).
	Regarding claim 12, 14-15, and 23, see similar rejections as set forth above.
Allowable Subject Matter
Claims 5-11, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422